United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40925
                         Summary Calendar



PAUL ALLAN LARSON,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:03-CV-59
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Paul Allan Larson, Texas prisoner # 452522, appeals the

denial of his 28 U.S.C. § 2254 petition challenging disciplinary

proceeding # 20030044031.   Larson was granted a certificate of

appealability (COA) on the issue whether he was deprived due

process when he was allegedly denied the right to call witnesses

in his defense.   See Larson v. Dretke, No. 03-40925 (5th Cir.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40925
                                 -2-

Dec. 22, 2003) (unpublished).    Larson has also moved to

supplement the record and for appointment of counsel.

     Review of the disciplinary hearing transcript does not

support Larson’s contention that he was denied the opportunity to

call defense witnesses.   The hearing officer provided Larson with

such an opportunity; inmate Daniel Johnson was called to testify

on his behalf, and Larson did not ask to present any other

witnesses.    Although Larson stated that other witnesses could

testify that his property was already packed and ready for the

move to the north gym, the charging officer did not dispute this

fact.   Witness testimony on that issue would therefore have been

cumulative.   Consequently, the absence of testimony on this issue

did not result in a due process deprivation.     See Wolff v.

McDonnell, 418 U.S. 539, 663-66 (1974).

     Insofar as Larson asks this court to revisit his claims of

ineffective assistance of counsel substitute and insufficiency of

the evidence, we decline to do so as theses issues are outside

the scope of the COA grant.     See Lackey v. Johnson, 116 F.3d 149,

152 (5th Cir. 1997).

     AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.